Case 1:20-cv-02585-LTB-GPG Document 33 Filed 04/06/21 USDC Colorado Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-2585

  KENNETH GLAD,

  Petitioner,

  v.

  BILL ELDER, in his official capacity as EL PASO COUNTY SHERIFF, and the DISTRICT
  ATTORNEY FOR THE FOURTH JUDICIAL DISTRICT

  Respondents.


  JOINT OPPOSITION OF SHERIFF BILL ELDER AND THE 4TH JUDICIAL DISTRICT
     ATTORNEY’S OFFICE IN OPPOSITION TO PETITIONER’S OBJECTION TO
           MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION



         Respondents, El Paso County Sheriff Bill Elder (“Elder” or “Sheriff”) and the District

  Attorney for the Colorado 4th Judicial District (“DA”), by and through their attorneys El Paso

  County Attorney’s Office, hereby jointly submit their Opposition to Petitioner’s Objection to

  Magistrate Judge’s Report and Recommendation and as grounds in support thereof states as

  follows:

                                   I.      INTRODUCTION

         Kenneth Glad (“Mr. Glad”) is currently incarcerated at the El Paso County Justice Center

  (“EPCJC”) awaiting trial. Mr. Glad was arrested on February 24, 2020 and jailed on charges of

  first degree kidnapping, C.R.S. §18-3-301(1)(a), (2); second degree kidnapping C.R.S. §18-3-

  302(1), (3); sexual assault, C.R.S. §18-3-402(1)(a), (5); and C.R.S. §18-3-402(1)(a), (4).

  Prosecution of the criminal charges against Mr. Glad is taking place in the El Paso County

  Colorado District Court in case number 2020CR001194. On February 25, 2020, the prosecutor
Case 1:20-cv-02585-LTB-GPG Document 33 Filed 04/06/21 USDC Colorado Page 2 of 9




  requested an elevated bond and the court set Mr. Glad’s bond at $300,000. Mr. Glad challenged

  the setting of the $300,000 bond as he is unable to post such a high bond and after receiving no

  satisfaction in the bond court, the Colorado Court of Appeals or the Colorado Supreme Court, Mr.

  Glad filed an Application for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241 (the

  “Application”); an Emergency Motion for Expedited Consideration / Temporary Restraining

  Order (“MTRO”); and a Memorandum of Law in Support of Petition for Habeas Corpus with this

  Court seeking essentially to either be set free pending trial or forcing the bond court to hold a new

  bond modification hearing in the manner Mr. Glad believes is prescribed by law. Mr. Glad’s jury

  trial is currently scheduled for May 10, 2021 after having been moved from several times due to

  protocols enacted in response to the COVID-19 pandemic.

         Both Respondents in this case, Elder and (the later added) DA, filed a Response to the

  Application and the MTRO. Mr. Glad replied to each of the responses and the matter was submitted

  to Magistrate Judge Gordon P. Gallagher for recommendation. On March 9, 2021, Magistrate

  Judge Gallagher issued his Recommendation of the United States Magistrate Judge (“R&R) in

  which he recommended (1) the Application be denied, the requests for injunctive relief be denied

  as moot and this action be dismissed with prejudice. On March 23, 2021, Mr. Glad filed an

  Objection to Magistrate Judge’s Report and Recommendation (“Objection”). Respondents oppose

  Mr. Glad’s Objection and support the recommendations of the Magistrate Judge.

                                         II.     ARGUMENT

         A.      Magistrate Judge Gallagher Correctly Discerned that the Constitution Does
                 Not Require the Constitutional Safeguards Discussed in Unites States v.
                 Salerno.

         Mr. Glad challenges the determination of the Magistrate Judge that United States v.

  Salerno, 481 U.S. 739 (1987) is not applicable to persons held as pre-trial detainees in a state court

  criminal proceeding. ECF 31, p. 1-2. Specifically, the Magistrate Judge held:
Case 1:20-cv-02585-LTB-GPG Document 33 Filed 04/06/21 USDC Colorado Page 3 of 9




                           First, at issue in Salerno is the Bail Reform Act of 1984
                 (Act). Section 3142(e) of 18 U.S.C. “requires courts to detain prior
                 to trial arrestees charged with certain serious felonies if the
                 Government demonstrates by clear and convincing evidence after an
                 adversary hearing that no release conditions “will reasonably assure
                 . . . the safety of any other person and the community.” [ECF 30, p.
                 10.]

                                *               *              *

                          Although this Court finds the factors set forth by Congress
                 under § 3142(g) to have been at issue and considered by the bond
                 court judge, the Court takes note of, and agrees with, the court’s
                 finding in Elliott v. Brown, No. 20-cv-00964-RBJ, ECF No. 25 at
                 20, n. 2 (D. Colo. May 4, 2020), appeal dismissed, No. 20-1175
                 (10th Cir. Aug. 10, 2020). Contrary to the petitioner’s arguments in
                 Elliott, just like his arguments in this case, “Salerno addressed, and
                 rejected, a due process challenge to a portion of the Bail Reform Act
                 of 1984 . . . which applies to pretrial detainees in federal criminal
                 prosecutions . . . .” [ECF 30, p. 11]

         Mr. Glad objects to the holding of the Magistrate Judge citing a litany of courts which

  apply the general rule of substantive due process from Salerno to cases involving state criminal

  proceedings and parlays that into his opinion that the Magistrate Judge erred in his determination

  that Salerno “applies [only] to pretrial detainees in federal criminal prosecutions.” ECF 31, p.2.

  However, the Magistrate Judge’s ruling was far more narrowly tailored in that it pertained to only

  a portion of the Bail Reform Act.

         In Elliott, Judge Jackson’s holding, with which the Magistrate Judge agreed, specifically

  referenced that part of the Bail Reform Act requiring a finding of “clear and convincing evidence”

  on the record. Elliott v. Brown, 2020 WL 2112363 at *10, n. 2. Judge Jackson went on to find:

                 Requiring proof by clear and convincing evidence in order to set an
                 “unattainable bond” based on flight risk in a Colorado criminal
                 prosecution would expand Colorado law beyond what even the
                 Bond Reform Act requires. Notably, the evidence that Mr. Elliott
                 had eight previous failures to appeal [sic] in cases where he faced
                 far lesser sentences, and that the Pretrial Report graded him as a
Case 1:20-cv-02585-LTB-GPG Document 33 Filed 04/06/21 USDC Colorado Page 4 of 9




                 “high risk” would seem to support a finding that he is a flight risk
                 under either standard of proof.

  Elliott, 2020 WL 2112363 at *10, n.2. Unlike Elliott in which Judge Jackson found that the only

  evidence presented by either party was what the court could take judicial notice of (i.e. the Pretrial

  report, Mr. Elliott’s criminal history and the charges that were filed); Magistrate Judge Gallagher

  set forth a significant portion of the bond modification hearing afforded to Mr. Glad in which the

  bond court went over, piece by piece, the reasons for continuing Mr. Glad’s pretrial detention:

                 It is truly impossible for me to imagine many cases that would
                 exceed the public safety concerns that are presented by this
                 particular case, and I think this is exactly the kind of case that the
                 Chief Justice Coats is talking about with respect to bond arguments.
                 I also, again, just reject the argument that either someone should
                 have a no bond hold or be released on a bond that they can afford.
                 That is not what our legislation has set out to accomplish and it’s not
                 for me to test that legislation or to disagree with the legislation. It is
                 what it is. I am Ordered to follow the law. [ECF 30, p.14.]

                                 *               *                *

                 I also have considered each and every statutory guideline that’s set
                 forth in the bond statutes. For the reasons that I set forth before,
                 there are numerous statutory guidelines that Ms. Chadderdon has
                 described as a matrix that I have considered, which generally, almost
                 all point in the direction of a higher bond, but the one major concern
                 here, and the prevailing concern, particularly given Chief Justice
                 Coats’ directions to our Courts is public safety. It is almost
                 impossible, again, for me to imagine a more elevated public safety
                 risk than the case that is presented here, completely understanding
                 that the defendant is presumed innocent and that these are mere
                 allegations. The public safety risk is extremely elevated and so, I do
                 think a highly elevated bond is appropriate in this case and I’m going
                 to deny the Motion to modify the bond. [ECF 30, p. 17.]

  Magistrate Judge Gallagher went on to find: “[b]ased on the transcript of the bond hearing,

  sufficient evidence was presented and considered by the bond court to support its decision.” Id.

         According to Mr. Glad the post-Salerno courts “have concluded that the Constitution

  requires the following safeguards before unaffordable money bail be set: (1) an adversarial
Case 1:20-cv-02585-LTB-GPG Document 33 Filed 04/06/21 USDC Colorado Page 5 of 9




  hearing, (2) where findings are made by clear and convincing evidence, (3) with an explanation

  on the record of why less restrictive alternative conditions will suffice, and (4) that the individual

  has counsel at the hearing.” ECF 31, p. 4. Mr. Glad cites to cases from the Fifth Circuit, Sixth

  Circuit, Ninth Circuit and the U.S. Supreme Court in support of his claim that courts must apply

  the four elements he lists in every pretrial detention case where a bond is set. However, it must

  be noted that none of the cases cited by Mr. Glad actually contain the four elements Mr. Glad

  proposes. Instead, the cited Circuit Court and State Court cases address one or two of the listed

  elements and the two Supreme Court cases merely establish the clear and convincing evidence

  requirement in cases outside the realm of pretrial detention (i.e. Turner address confinement for

  non-payment of child support and Addington addresses the commitment of mentally ill persons).

  Conspicuously absent is any case from the Tenth Circuit or the U.S. Supreme Court requiring the

  four elements proposed by Mr. Glad in a state criminal pretrial detention case. Neither is there

  any Colorado state case requiring the four elements proposed by Mr. Glad.

         Instead, Colorado’s statutes related to the setting of bail require:

                 (3)(a) The type of bond and conditions of release shall be sufficient
                 to reasonably ensure the appearance of the person as required and
                 to protect the safety of any person or the community, taking into
                 consideration the individual characteristics of each person in
                 custody, including the person's financial condition.

                                 *               *               *

                  (4) When the type of bond and conditions of release are determined
                 by the court, the court shall:

                 (a) Presume that all persons in custody are eligible for release on
                 bond with the appropriate and least-restrictive conditions consistent
                 with provisions in paragraph (a) of subsection (3) of this section ….
                 A monetary condition of release must be reasonable, and any other
                 condition of conduct not mandated by statute must be tailored to
                 address a specific concern.

         Colo. Rev. Stat. Ann. §16-4-103 (Emphasis added).
Case 1:20-cv-02585-LTB-GPG Document 33 Filed 04/06/21 USDC Colorado Page 6 of 9




  Nothing in the Colorado statute mandates findings by clear and convincing evidence prior to

  setting an “unattainable bond” 1 or the requirement that the less restrictive alternative conditions

  determination, also by clear and convincing evidence (as suggested by Mr. Glad), must be made

  on the record.

         Salerno establishes that “when the Government proves by clear and convincing evidence

  that an arrestee presents an identified and articulable threat to an individual or the community, we

  believe that, consistent with the Due Process Clause, a court may disable the arrestee from

  executing that threat.” Salerno, 481 U.S. at 751. Colorado’s statute establishing the procedures for

  setting pretrial bail mandates the consideration of the same factor; that “an arrestee presents an

  identified and articulable threat to an individual or the community.” C.R.S. 16-4-103(3)(a) (“The

  type of bond and conditions of release shall be sufficient to reasonably ensure the appearance of

  the person as required and to protect the safety of any person or the community, taking into

  consideration the individual characteristics of each person in custody, including the person's

  financial condition.” (Emphasis added)). Unlike the Bail Reform Act (18 U.S.C. § 3141(f)),

  Colorado’s statutes do not specifically require the clear and convincing evidence standard.

         As determined by the Elliott court and upheld by Magistrate Judge Gallagher, the

  additional procedural safeguards set forth in Salerno were tailored to meet the requirements of the

  Bail Reform Act. See Salerno, 481 U.S. at 751 (“we may dispose briefly of respondents' facial

  challenge to the procedures of the Bail Reform Act. To sustain them against such a challenge, we

  need only find them ‘adequate to authorize the pretrial detention of at least some [persons] charged

  with crimes,’ … Under the Bail Reform Act, the procedures by which a judicial officer evaluates



  1
    See Elliott, 2020 WL 2112363 at *10, n. 2 (“Requiring proof by clear and convincing evidence
  in order to set an ‘unattainable bond’ based on flight risk in a Colorado criminal prosecution
  would expand Colorado law beyond what even the Bond Reform Act requires.”).
Case 1:20-cv-02585-LTB-GPG Document 33 Filed 04/06/21 USDC Colorado Page 7 of 9




  the likelihood of future dangerousness are specifically designed to further the accuracy of that

  determination.”). Salerno further held that: “[t]he judicial officer charged with the responsibility

  of determining the appropriateness of detention is guided by statutorily enumerated factors, which

  include the nature and the circumstances of the charges, the weight of the evidence, the history

  and characteristics of the putative offender, and the danger to the community.” Salerno, 481 U.S.

  at 751-52. Mr. Glad’s attempt to force the Colorado judicial officer considering bail for an offender

  of Colorado’s criminal statutes to abide by the procedural safeguards set forth in the Bail Reform

  Act and Salerno 2 cannot stand as the Bail Reform Act “applies to pretrial detainees in federal

  criminal prosecutions.” ECF 30, p. 11.

         The application of the procedural safeguards set forth in Salerno and the Bail Reform Act

  to state cases in other jurisdictions has no precedential effect on the bond court judge or on this

  Court’s determination of whether the bond court sufficiently protected Mr. Glad’s due process

  rights under, and the Equal Protection Clause of, the Fourteenth Amendment of the U.S.

  Constitution. Magistrate Judge Gallagher, reviewed the transcript from the bond modification

  hearing and determined that the bond court had:

                 [C]onsidered in great detail Petitioner’s criminal history, the basis
                 for the charges in his pending trial, how long he has lived in
                 Colorado Springs, and the fact that his family lives in Utah. See ECF
                 No. 1-4 at 7-8. The court also heard argument from defense counsel
                 that the presumption in Colorado is for release and that a $25,000
                 bond with ankle monitoring and the conditions, if necessary, that he
                 stay in his home besides going out for medical things, or groceries,
                 would be the least restrictive means for ensuring public safety.

  ECF 30, p. 17. The Magistrate Judge’s determination demonstrated that the bond court had

  considered the factors required by C.R.S. §16-4-103 (as confirmed by the bond court’s statement

  “I also have considered each and every statutory guideline that’s set forth in the bond statutes”)
Case 1:20-cv-02585-LTB-GPG Document 33 Filed 04/06/21 USDC Colorado Page 8 of 9




  which are substantially the same as those set forth in the Bail Reform Act (i.e. “statutorily

  enumerated factors, which include the nature and the circumstances of the charges, the weight of

  the evidence, the history and characteristics of the putative offender, and the danger to the

  community”) and found no violation of Mr. Glad’s constitutional rights. Therefore, Mr. Glad’s

  argument that the bond court failed to protect his constitutionally protected due process rights in

  the bond modification hearing must fail and Magistrate Judge Gallagher’s recommendation that

  the Application be dismissed with prejudice should stand.

         B.      The Magistrate Judge’s Findings that Mr. Glad Received a Constitutionally
                 Compliant Bon Hearing is Supported by the Evidence.

         Mr. Glad again bases his argument that he did not receive a constitutionally compliant

  bond modification hearing on his misapplication of the Bail Reform Act’s procedural

  requirements; that the bond court must make findings on the record as to why less restrictive

  alternatives to detention were insufficient and that the bond court explain how it applied the clear

  and convincing evidence standard to her findings; to the proceedings in a Colorado state court

  for modification of Mr. Glad’s bond. For the reasons previously delineated, Mr. Glad’s assertion

  that his bond hearing was constitutionally insufficient must fail.

                                        III.   CONCLUSION

         For the foregoing reason, Respondents Sheriff Elder and the District Attorney for

  Colorado’s Fourth Judicial District, support the recommendation of Magistrate Judge Gallaher

  that Mr. Glad’s Application for Writ of Habeas Corpus be dismissed with prejudice.

         Respectfully submitted this 6th day of April, 2021.

                                                        El Paso County Attorney’s Office

                                                        By: s/ Bryan E. Schmid
                                                        Bryan E. Schmid, Colo. Bar #41873
                                                        Senior Assistant County Attorney
                                                        Centennial Hall
Case 1:20-cv-02585-LTB-GPG Document 33 Filed 04/06/21 USDC Colorado Page 9 of 9




                                                      200 S. Cascade Avenue
                                                      Colorado Springs, CO 80903
                                                      Office: (719) 520-7032
                                                      Cell: (719) 258-0375
                                                      E-mail: bryanschmid@elpasoco.com

                                                      Attorney for Respondents El Paso County
                                                      Sheriff Bill Elder and the District Attorney
                                                      for the Fourth Judicial District

                                       Certificate of Service

         This is to certify that on the 6th day of April 2021, I electronically filed the foregoing
  JOINT OPPOSITION OF SHERIFF BILL ELDER AND THE 4TH JUDICIAL DISTRICT
  ATTORNEY’S OFFICE IN OPPOSITION TO PETITIONER’S OBJECTION TO
  MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION with the Clerk of Court
  using the CM/ECF system which will send notification of such filing to the following e-mail
  address(es):

  Adam Mueller
  David Kaplan
  Haddon, Morgan and Foreman, P.C.
  amueller@hmflaw.com
  dkaplan@hmflaw.com

  Alec Karakatsanis
  Olevia Boykin
  Alexandria Twinem
  Civil Rights Corps
  alec@civilrightscorps.org
  olevia@civilrightscorps.org
  alexandria@civilrightscorps.org.

                                                              s/ Bryan E. Schmid
                                                              Bryan E. Schmid
                                                              El Paso County Attorney’s Office
